Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 15-20, drawn to a configuration design with a first circuit to implement a user design and a second or more unused circuitry areas responsive to a varying signal, classified in H03K19.
II. Claims 8-14, drawn to movement of the user design to implement between different areas of circuitry, classified in G06F2119.
During a telephone conversation with Steven Cahill on 03/09/2021 a provisional election was made with traverse to prosecute the invention of group I above, claims 1-7 and 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16 and 19-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo U.S. Pub 2014/0225639.

With regards to claim 15. Guo teaches a method for reducing effects of uneven aging in an integrated circuit, the method comprising: 
configuring first circuits to implement a user design for the integrated circuit (as shown in Guo figure 4, circuits 402 with 404a thru 404n create a ring oscillator used to generate a PUF output and shown as figure 5, 503,504,and 506; figure 5 shows the implementation of the ring oscillator of figure 4); 
coupling second circuits together through a network of conductors (as shown in Guo figure 4 ring oscillator where the configuration provides conductors to connect together 402 and 404a thru 404n) using configuration circuitry (as shown in Guo figure 3, item 304 and as described in para [0061] where 304 can be a processor to carry out the steps of Guo figure 8 which is the providing of the ring oscillator circuitry; figure 3 is the overall schematic showing the system utilization of figures 4 and 5 and figure 8 shows the steps for providing the circuit components), wherein the second circuits are unused by the user design (as shown in Guo figure 5, item 508 being a ring oscillator as shown in Guo figure 4 items 402 with 404a thru 404n that do not operate to generate a PUF output); and 
generating switching activity in the second circuits in response to a varying signal that propagates through the second circuits and through the network of conductors (see Guo para [0047 thru 0048], figure 5 item 508 is almost always on which provides a varying enable signal for turning on or off which enables the second circuits to oscillate and the second circuits comprise a NAND gate and Inverters which are commonly known at the time the invention was filed to be manufactured utilizing transistors) while the first circuits implement the user design (see Guo para [0047]).

    PNG
    media_image1.png
    761
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    791
    360
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    800
    565
    media_image3.png
    Greyscale


With regards to claim 16. Guo discloses the method of claim 15, and Guo also teaches wherein coupling the second circuits together through the network of (as shown in Guo figure 4 ring oscillator where the configuration provides a conductors to connect together 402 and 404a thru 404n).

With regards to claim 19. Guo discloses the method of claim 15, and Guo also teaches wherein generating switching activity in the second circuits in response to the varying signal further comprises generating the varying signal using a controller circuit and providing the varying signal from the controller circuit to the second circuits through the network of conductors to generate switching activity in the second circuits while the first circuits implement the user design (as shown in Guo figure 5, item Enable.sub.AS_Str and see Guo para [0047-0048]).

With regards to claim 20. Guo discloses the method of claim 15, and Guo also teaches wherein the integrated circuit is a programmable logic integrated circuit (see Guo para [0061 and 0065]), and wherein the first and second circuits comprise programmable logic circuits (see Guo para [0061 and 0065]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Guo U.S. Pub 2014/0225639.

With regards to claim 1. Guo teaches an integrated circuit comprising: 
first circuits that are configured to implement a user design for the integrated circuit (as shown in Guo figure 4, circuits 402 with 404a thru 404n create a ring oscillator used to generate a PUF output and shown as figure 5, 503,504,and 506; figure 5 shows the implementation of the ring oscillator of figure 4); 
second circuits that are unused by the user design (as shown in Guo figure 5, item 508 being a ring oscillator as shown in Guo figure 4 items 402 with 404a thru 404n that do not operate to generate a PUF output); and 
(as shown in Guo figure 3, item 304 and as described in para [0061] where 304 can be a processor to carry out the steps of Guo figure 8 which is the providing of the ring oscillator circuitry; figure 3 is the overall schematic showing the system utilization of figures 4 and 5 and figure 8 shows the steps for providing the circuit components) that couples the second circuits together through a network of conductors (as shown in Guo figure 4 ring oscillator where the configuration provides conductors to connect together 402 and 404a thru 404n), wherein transistors in the second circuits turn on and off in response to a varying signal that continues to propagate through the second circuits and through the network of conductors (see Guo para [0047 thru 0048], figure 5 item 508 is almost always on which provides a varying enable signal for turning on or off which enables the second circuits to oscillate and the second circuits comprise a NAND gate and Inverters which are commonly known at the time the invention was filed to be manufactured utilizing transistors)  while the first circuits implement the user design (see Guo para [0047]).

With regards to claim 2. Guo discloses the integrated circuit of claim 1, and Guo also teaches wherein the configuration circuitry couples the second circuits as a ring oscillator circuit (as shown in Guo figure 4 is a ring oscillator).

With regards to claim 5. Guo discloses the integrated circuit of claim 1, and Guo also teaches wherein the configuration circuitry comprises a controller circuit that generates the varying signal and that provides the varying signal from the configuration circuitry to the second circuits through the network of conductors to generate switching activity in the transistors in the second circuits while the first circuits implement the user (as shown in Guo figure 5, item Enable.sub.AS_Str and see Guo para [0047-0048]).

With regards to claim 6. Guo discloses the integrated circuit of claim 1, and Guo also teaches wherein the integrated circuit is a programmable integrated circuit, wherein the first and second circuits comprise programmable logic circuits (see Guo para [0061 and 0065]), and wherein the programmable logic circuits in the first circuits are configured to implement the user design (see Guo para [0044] providing a PUF output).

With regards to claim 7. Guo discloses the integrated circuit of claim 6, and Guo also teaches wherein the configuration circuitry configures the programmable logic circuits in the second circuits to function as a ring oscillator circuit having an odd number of inverter circuits coupled in a loop circuit (see Guo para [0042]).

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

With regards to claim 3. In combination with the other limitations of the claims, the cited prior arts fail to teach “further comprising: third circuits that are unused by the user design, wherein the configuration circuitry couples the third circuits together through the 

With regards to claim 17. In combination with the other limitations of the claims, the cited prior arts fail to teach “further comprising: coupling third circuits together through the network of conductors using the configuration circuitry, wherein the third circuits are unused by the user design; and generating switching activity in the third circuits in response to a varying signal that propagates through the third circuits while the first circuits implement the user design”. Claim 18 is allowed based upon its dependency to claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar U.S. Pub 2014/0176116 – Aging circuits using ring oscillators
Huynh U.S. Patent 10,564,213 – Aging circuits using ring oscillators
Uemura U.S. Patent 10,461,721 – Aging circuits using ring oscillators

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844